           Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-991V
                                         UNPUBLISHED


    WILLIAM MINSTERMAN, JR.,                                  Chief Special Master Corcoran

                         Petitioner,                          Filed: November 19, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Gary A. Butler, Massa Butler Giglione, Pittsburgh, PA, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

       On July 11, 2018, William Minsterman, Jr. filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine he received on October 6, 2015. Petition at 1-2;
Stipulation, filed November 18, 2019, at ¶¶ 3, 4. Petitioner further alleges that he
suffered the residual effects of these injuries for more than six months. Petition at 10;
Stipulation at ¶ 4. “Respondent denies that the flu vaccine caused petitioner’s alleged
neurologic injuries including GBS, or any other injury, and further denies that petitioner’s
current disabilities are sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on November 18, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 2 of 7



stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.



     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $125,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 3 of 7




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

 WILLIAM MINSTERMAN, JR.

                        Petitioner,

       v.                                                 No. 18-991 V
                                                          Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                                  ECF
 HUMAN SERVICES,

                        Respondent.



                                          STIPULATION

       The parties hereby stipulate to the following matters:

        I. William Minsterman, Jr. ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner' s receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the flu vaccine on October 6, 20 I 5.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered neurologic injuries, including a Table injury of

Guillain-Barre syndrome ("OBS"), which were caused by the flu vaccine. Petitioner further

alleges that he suffered the residual effects of these injuries for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
       Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 4 of 7




        6. Respondent denies that the flu vaccine caused petitioner's alleged neurologic injuries

including GBS, or any other injury, and further denies that petitioner's current disabilities are

sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

    _..- 8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $125,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        l 0. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C.§ 1396 et seq.)), or entities that provide health services on a prepaid basis.




                                                  2
       Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 5 of 7




        11. Payment made pursuant to paragraph 8, and any amounts awarded pursuant to

paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-l5(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- I 5(g) and (h).

        13. [n return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on

October 6, 2015, as alleged by petitioner in a petition for vaccine compensation filed on July 11,

2018, in the United States Court of Federal Claims as petition No. 18-991 V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
       Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged

neurologic injuries including OBS, or any other injury, or that his current disabilities are

sequelae of his alleged vaccine-related injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

I

                                     END OF STIPULATION
I




                                                  4
      Case 1:18-vv-00991-UNJ Document 39 Filed 07/13/20 Page 7 of 7




Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                              AUTHORIZED REPRESENTATIVE
PETITIONER:                                         OF THE ATTORNEY GENERAL:


                                               ,.
oARYA.B LER, ESQ.
MASSA BUTLER GlGLIONE
Three Gateway Center, Ste. l 543
                                                    1-"'lt,i,w.,~irector
                                                    Torts Branch
                                                                                 ---
40 l Liberty Avenue                                 Civil Division
Pittsburgh, PA l 5222                               U.S. Department of Justice
Tel: (412) 338-1800                                 P. 0. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE OF                        ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                         RESPONDENT:
HUMAN SERVICES:



 Wads~=~
-TA_M_A_RA_O_V_E_RB_Y_--+-,,.____ _ _ _ __
                                                    J'V~~
Acting Director                                     Senior Trial Attorney
Division of Injury Compensation Programs            Torts Branch
Healthcare Systems Bureau                           Civil Division
Health Resources and Services Administration        U.S. Department of Justice
U.S. Department of Health and Human Services        P. 0. Box 146
5600 Fishers Lane                                   Benjamin Franklin Station
Parklawn Building, Stop 08N 146B                    Washington, DC 20044-0146
Rockville, MD 20857                                 Tel: (202) 616-4099

DATE: ,,    /,e, I   H) '"'


                                           5
